DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 10/04/2022. Claims 1-3 and 5-20 are currently pending for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitations “a first foam strip material layer” and “a second foam strip material layer” in lines 1 and 2, respectively. However, it is unclear if “a first foam strip material layer” is intending to refer to “a first layer of said multiple layers” introduced in claim 1 or is intending to introduce a different material layer. Likewise, it is unclear if “a second foam strip material layer” is intending to refer to “a second layer of said multiple layers” introduced in claim 1 or is intending to introduce a different material layer. Based on the amendments to the claims, it is assumed that these limitations are referring to the first and second layers introduced in claim 1. For examination purposes, “a first foam strip material layer” and “a second foam strip material layer” in lines 1 and 2 will be read as “the first layer” and “the second layer,” respectively. 
Appropriate correction is required in order to overcome the indefiniteness rejection. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record), Terada (US 5645662) (Ref. B), and DE 1276485B (Ref. C). 
Regarding claim 1, Tanno ‘243 discloses a pneumatic tire (title), comprising two spaced part bead portions (13), a tread portion (11), a pair of sidewalls (12) extending radially inward from axially outer edges of the tread portion (11) to join the respective bead portions (13) (see Fig. 1), the axially outer edges of the tread portion defining a tread width, a carcass, an innerliner (14) covering the carcass and defining a tire cavity (15) (see Fig. 1), and multiple layers (3A, 3B) of noise damping foam strip material (3) attached on top of one another to the innerliner (14) within the tire cavity (15) in an area radially below the tread portion (11) (see Fig. 1). Tanno further discloses that this noise damping material (3) is made from polyurethane foam ([0037]). Furthermore, the general disclosure of polyurethane foams would have been well recognized as including conventional open cell designs, which are commonly used in tire damping applications. Tanno ‘243 further discloses that each layer (3A, 3B) has an axial width from 40% to 90% of a cross-sectional width of the tire ([0055]), overlapping the claimed range of from 20% to 80% of the tread width. Tanno ‘243 further discloses that the first sound absorbing layer (3A) has a radial thickness (T1) in the range of 5 mm to 15 mm and that the second sound absorbing layer (3B) has a radial thickness (T2) in the range of 4 mm to 30 mm ([0054]). Tanno ‘243 further discloses that the size of the tire is 215/55R16 ([0072]), giving the tire a tread width of about 215 mm. Thus, Tanno ‘243 discloses that the first sound absorbing layer (3A) has a radial thickness from 2% ((5/215)*100) to 7% ((15/215)*100) of the tread width and that the second sound absorbing material layer (3B) has a radial thickness from 2% ((4/215)*100) to 14% ((30/215)*100) of the tread width, both ranges overlapping the claimed range of from 5% to 20%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while Tanno ‘243 does not disclose specific examples of the axial width of each layer (3A, 3B) and the thickness of each layer (3A, 3B) within the claimed ranges, it would have been obvious to one having ordinary skill in the art to have chosen these values to be within the claimed ranges based on the overlapping ranges disclosed by Tanno ‘243. 
Tanno ‘243 further discloses that a first layer (3A) of said multiple layers (3A, 3B) has only one first butt splice arranged at a first circumferential position of the tire cavity (15) (see Modified Figure 2 below), and that a second layer (3B) of said multiple layers (3A, 3B) has only one second butt spice arranged at the same circumferential position as the first circumferential position (see Modified Figure 2 below). Tanno ‘243 further discloses that the multiple layers (3A, 3B) of the noise damping foam strip material (3) extend fully around the elastic band (2) which is attached to the inner surface (11a) of the tread portion (11) (see Figs. 1-2; [0037]-[0039]). Tanno ‘243 fails to disclose, however, that the second layer (3B) has only one butt splice arranged at a second circumferential position of the tire cavity (15) which is different from the first circumferential position. 

    PNG
    media_image1.png
    318
    588
    media_image1.png
    Greyscale

Modified Figure 2, Tanno ‘243
However, it is well known in the art to position joints on opposite sides of a tire to promote uniformity and mass balance. For example, Yukawa ‘183 teaches a similar tire (title) in which discontinuities (13) in a noise damper (9) are arranged at 180 degree opposed positions in order to improve tire uniformity (see Fig. 6B; [0056]-[0057]). Additionally, Ref. B teaches a tire (title) in which a joint part of a first damping layer (9) is disposed at a position 180 degrees from a joint part of a second damping layer (10) in order to improve force variation (Col. 4, lines 57-64). Finally, Ref. C teaches a tire ([0001]) in which splices are positioned 180 degrees away from each other in order to improve force variation ([0010]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first butt splice and the second butt splice disclosed by Tanno ‘243 to be positioned at circumferential positions 180 degrees offset from each other because they would have had a reasonable expectation that doing so would help to promote tire uniformity and mass balance, as taught by Yukawa ‘183, Ref. B, and/or Ref. C. 
Tanno ‘243 also fails to explicitly disclose that the multiple layers (3A, 3B) fill together from 8% to 40% of the volume of the tire cavity (15). 
Yukawa ‘183 teaches a similar pneumatic tire (title) comprising an open cell noise damping foam material (9) made from polyurethane foam ([0047]) that is attached to an innerliner within the tire cavity (4) in an area radially below a tread portion (2t) (see Fig. 1). Yukawa ‘183 further teaches that the total volume noise damping foam material (9) fills from 4% to 20% of the volume of the tire cavity (4) ([0049]), overlapping the claimed range of from 8% to 40%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yukawa ‘183 further teaches that this configuration allows the noise damping foam material (9) to effectively reduce noise without the drawbacks of weight increase, cost increase, tendency to weight imbalance, and the like ([0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple layers of noise damping foam strip material as disclosed by Tanno ‘243 to fill the volume of the tire cavity within the claimed range, as suggested by Yukawa ‘183, because they would have had a reasonable expectation that doing so would effectively reduce noise without the drawbacks of weight increase, cost increase, tendency to weight imbalance, and the like. Thus, modified Tanno ‘243 satisfies all of the limitations in claim 1. 
Regarding claim 2, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses that the first sound absorbing layer (Tanno: 3A) of the open cell noise damping foam strip material (Tanno: 3) has a density of 0.018 g/cm3 to 0.040 g/cm3 (Tanno: [0042]), overlapping the claimed range of 0.01 g/cm3 to 1 g/cm3. Modified Tanno ‘243 further discloses that the second layer (Tanno: 3B) of the open cell noise damping foam strip material (Tanno: 3) has a density in the range of 40% to 80% of the density of the first sound absorbing layer (Tanno: 3A) (Tanno: [0043]), making the density of the second layer (Tanno: 3B) be in a range of about 0.07 g/cm3 (0.018*0.4) to 0.03 g/cm3 (0.04*0.8), which also overlaps the claimed range. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, since both layers (Tanno: 3A, 3B) of the open cell noise damping foam strip material (Tanno: 3) overlap the claimed range, it would have been obvious for modified Tanno ‘243 to satisfy all of the limitations in claim 2. 
Regarding claim 5, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, modified Tanno ‘243 discloses that the position of the second butt splice of the second layer (Tanno ‘243: 3B) is arranged at an angular position which is 180o circumferentially shifted from an angular position of the first butt splice of the first layer (Tanno ‘243: 3A), suggesting the claimed range of between 100o and 260o. Thus, modified Tanno ‘243 satisfies all of the limitations in claim 5. 
However, as set forth above, one of ordinary skill in the art would have recognized that the circumferential positions of the first butt splice and the second butt splice are merely a function of the method in which the layers (Tanno ‘243: 3A, 3B) are placed upon each other in order to secure the layers (Tanno ‘243: 3A, 3B) to the inner surface (Tanno ‘243: 11a) of the tread portion (Tanno ‘243: 11) via the elastic band (Tanno ‘243: 2). Therefore, since the finite number of circumferential positions of the tire cavity (15) on which the first butt splice and the second butt splice can be located include the claimed angular positions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried placing the second butt splice at an angular position which is between 100o and 260o circumferentially shifted from an angular position of the first butt splice because they would have had a reasonable expectation that doing so would be an effective way to secure both layers (3A, 3B) of the noise damping foam strip material (3) to the inner surface (11a) of the tread portion (11). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 5. 
Regarding claim 6, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, modified Tanno ‘243 discloses that the layers (Tanno: 3A, 3B) have an axial width ranging from 40% to 90% of a cross-sectional width of the tire (Tanno: [0055]), encompassing the claimed range of from 50% to 70% of the tread width. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Additionally, as set forth above for claim 1, modified Tanno ‘243 discloses that the first sound absorbing layer (Tanno: 3A) has a radial thickness from 2% ((5/215)*100) to 7% ((15/215)*100) of the tread width and that the second sound absorbing material layer (Tanno: 3B) has a radial thickness from 2% ((4/215)*100) to 14% ((30/215)*100) of the tread width, both ranges overlapping the claimed range of from 5% to 15%. Modified Tanno ‘243 also discloses that the layers (Tanno: 3A, 3B) fill together from 4% to 20% of the volume of the tire cavity (Yukawa: [0049]), overlapping the claimed range of from 20% to 40%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, given the above information, it would have been obvious for modified Tanno ‘243 to satisfy all of the limitations in claim 6. 
Regarding claim 7, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses that each of the layers (Tanno: 3A, 3B) is arranged essentially in parallel to the equatorial plane of the tire (Tanno: see Fig. 1) and has a length covering at least 80% of the inner circumference of the tire (Tanno: see Fig. 2). 
Regarding claim 14, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to explicitly disclose, however, that a radially outermost foam strip material layer (Tanno: 3A) is attached to the innerliner (Tanno: 14) by at least one of a sealant material and an adhesive. Yukawa ‘183 teaches that the noise damping material (Yukawa: 9) is effectively attached to the innerliner by a double-sided adhesive tape (Yukawa: 14) (Yukawa: [0067]). Therefore, it would have been obvious to one having ordinary skill in the art to have modified the tire disclosed by modified Tanno ‘243 to include the adhesive tape taught by Yukawa because they would have had a reasonable expectation that this would effectively adhere the outermost foam strip material layer (Tanno: 3A) to the innerliner (Tanno: 14). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 14. 
Regarding claim 16, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, modified Tanno ‘243 discloses that the first sound absorbing layer (Tanno: 3A) has a radial thickness (Tanno: T1) in the range of 5 mm to 15 mm and that the second sound absorbing layer (Tanno: 3B) has a radial thickness (Tanno: T2) in the range of 4 mm to 30 mm (Tanno: [0054]). Because the radial thickness range of each of the layers (Tanno: 3A, 3B) overlap and since Fig. 1 reasonably suggests doing so, it would have been obvious to one having ordinary skill for the at least two layers (Tanno: 3A, 3B) to have the same radial thickness. Thus, modified Tanno ‘243 satisfies all of the limitations in claim 16. 
Regarding claim 17, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. modified Tanno ‘243 discloses that each of the at least two layers (Tanno: 3A, 3B) are formed of flexible polyurethane foam (Tanno: [0039]), suggesting the limitation that the at least two layers are comprised of the same foam strip material. 
Regarding claim 18, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Examiner notes that claim 18 fails to further define the structure of a “passenger car tire” and that any tire can be broadly viewed as a “passenger car tire.” Nevertheless, modified Tanno ‘243 does disclose mounting the tire on a passenger car (Tanno: [0072]). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 18. 
Regarding claim 20, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses that the open cell noise damping foam strip material (Tanno: 3) is made of polyurethane foam (Tanno: [0037]). Thus, modified Tanno ‘243 satisfies all of the limitations in claim 20.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record) as applied to claim 1 above, and further in view of Tanno (US 2011/0061781) (Tanno '781) (of record). 
Regarding claim 3, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that the multiple layers (Tanno: 3A, 3B) are integrally formed and spirally wound on top of one another in the tire cavity (Tanno: 15). 
Tanno ‘781 teaches a similar pneumatic tire (title) comprising a noise damping foam strip material (4) that has multiple layers (see Fig. 1). Tanno ‘781 further teaches that the multiple layers are integrally formed and spirally wound on top of one another in the tire cavity (see Fig. 2; [0034]). Tanno ‘781 further teaches that this configuration improves the durability of the noise damping material (4) ([0034]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of the noise damping foam strip material disclosed by modified Tanno ‘243 to be integrally formed and spirally wound on top of one another in the tire cavity because they would have had a reasonable expectation that doing so would lead to an improvement in the durability of the noise damping material. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record) as applied to claim 1 above, and further in view of Shibata et al. (US 2020/0164702) (Shibata) (of record). 
Regarding claim 8, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that the first foam strip material layer (Tanno: 3A) attached to the innerliner (Tanno: 14) has a smaller axial width than the second foam strip material layer (Tanno: 3B) arranged on top of the first foam strip material layer (Tanno: 3A) attached to the innerliner (Tanno: 14). 
Shibata teaches a similar pneumatic tire (title) comprising a first foam strip material layer (3a) attached to an innerliner (31) of the tire and a second foam strip material layer (3b) arranged on top of the first foam strip material layer (3a) (see Fig. 6). Shibata further discloses that the first foam strip material layer (3a) has a smaller axial width than the second foam strip material layer (3b). Shibata further discloses that this configuration helps to prevent possible damages to the first foam strip material layer (3a) ([0086]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first foam strip material layer disclosed by modified Tanno ‘243 to have a smaller axial width than the second foam strip material layer as taught by Shibata because they would have had a reasonable expectation that doing so would prevent damages to the first foam strip material layer.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record) as applied to claim 1 above, and further in view of Fujiwara (JP 58185305 with English Machine Translation) (of record). 
Regarding claim 9, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that at least two of said layers (Tanno: 3A, 3B) are mechanically interlocked to one another along their length. 
Fujiwara teaches a similar tire (title) in which mechanical means are used to interlock adjacent layers (11, 12) along their length within a tire cavity (see Figs. 6a-6e). 
Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed attachment means given its accepted ability to form a connected assembly between multiple layers within a tire cavity. 
Regarding claim 10, further modified Tanno ‘243 discloses all of the limitations as set forth above for claim 9. Fujiwara teaches that the interlocking mechanism between the two layers (Fujiwara: 11, 12) is continuous over the length of the two layers (Fujiwara: 11, 12) (Fujiwara: see Figs. 5 and 7; pg. 2, line 79-pg. 3, line 81). Therefore, since further modified Tanno ‘243 includes the interlocking mechanism taught by Fujiwara, it would have been obvious to one having ordinary skill in the art for the interlocking mechanism to be continuous over the length of the foam strip material (Tanno: 3) between two layers (Tanno: 3A, 3B) attached on top of each other. 
Regarding claim 11, further modified Tanno discloses all of the limitations as set forth above for claim 9. Fujiwara teaches that the layers (Fujiwara: 11, 12) are interlocked by a dove tail connection (Fujiwara: 14) (Fujiwara: pg. 2, lines 58-61). Since further modified Tanno ‘243 includes the interlocking mechanism taught by Fujiwara, it would have been obvious to one having ordinary skill in the art for the layers (Tanno: 3A, 3B) to be mechanically interlocked by a dove tail connection. Thus, further modified Tanno ‘243 satisfies all of the limitations in claim 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record) as applied to claim 1 above, and further in view of Schuermann (DE 102017210931 with English Machine Translation) (Schuermann '931) (of record). 
Regarding claim 12, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that at least one of the layers (Tanno: 3A, 3B) has a butt splice mechanically interlocked at its meeting face sides. 
Schuermann ‘931 teaches a similar pneumatic tire (1) comprising a noise damping foam material (6) that has a butt splice mechanically interlocked at its meeting face sides (see Figs. 12, 13, and 15). Schuermann ‘931 further teaches that this connection mechanism effectively connects both ends of the noise damping material (6) without having to use an adhesive ([0095]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the layers disclosed by modified Tanno ‘243 to have a butt splice mechanically interlocked at its meeting face sides as taught by Schuermann ‘931 because they would have had a reasonable expectation that doing so would be an effective way of connecting both ends of the layer without having to use an adhesive.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record) as applied to claim 1 above, and further in view of Stuckey et al. (US 2021/0221184) (Stuckey) (of record). 
Regarding claim 13, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that the layers (Tanno: 3A, 3B) are interconnected to one another by at least one of: glue, hook-and-loop fastener tape, adhesive tape, double-sided adhesive tape, plastic rivets, and plastic screws. 
Stuckey teaches a similar tire (title) comprising a noise damping foam material (150) which has multiple layers (150a, 150b). Stuckey further teaches that the layers (150a, 150b) are effectively interconnected to one another by adhesive tape or glue ([0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers disclosed by modified Tanno ‘243 to be interconnected to one another by an adhesive tape or glue as taught by Stuckey because they would have had a reasonable expectation that this would effectively connect the layers. 
Regarding claim 19, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 further discloses mounting the tire on a passenger car (Tanno: [0072]). Modified Tanno ‘243 fails to explicitly disclose, however, that the tire is a bus tire for a rim size of 22.5 inches. 
Stuckey teaches a similar tire (title) comprising a noise damping foam material (150) which has multiple layers (150a, 150b). Stuckey further teaches that the tire is a passenger tire, but can alternately be designed for a bus tire ([0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by modified Tanno ‘243 to be designed for a bus tire for a rim size of 22.5 inches because, as taught by Stuckey, it is known in the art to design noise damping tires to be used on multiple different types of tires.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 2010/0012243) (Tanno '243) (of record) in view of Yukawa (US 2005/0205183) (Yukawa '183) (of record) as applied to claim 1 above, and further in view of Schuermann (DE 102017210916 with English Machine Translation) (Schuermann '916) (of record). 
Regarding claim 15, modified Tanno ‘243 discloses all of the limitations as set forth above for claim 1. Modified Tanno ‘243 fails to disclose, however, that at least one of the layers (Tanno: 3A, 3B) is coated with metal. 
Schuermann ‘916 teaches a similar pneumatic tire (see Fig. 1) comprising multiple layers (14, 15) of a noise damping material ([0033]; [0059]). Schuermann ‘916 further teaches that one (14) of the layers (14, 15) is coated with a wall (13) that is made of metal (see Fig. 1; [0065]). Schuermann ‘916 further teaches that this wall (13) is suitable for reflecting sound ([0064]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the layers disclosed by modified Tanno ‘243 to be coated with a metal wall as taught by Schuermann ‘916 because they would have had a reasonable expectation that the wall would be suitable for reflecting sound.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/04/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 over Tanno et al. in view of Yukawa have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of independent claim 1 is made in view of Tanno et al., Yukawa, Terada, and DE 1276485B.
As such, claims 1-3 and 5-20 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749